.   .




           OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS
                                  AUSTIN




                                     oplnlcn Ho. o-7136




                                                      , end tha 7th
                                                     l wo o d   a & d   u p 8h tlr




        oral Fund or tha aatmty or oounile~, upon the oar-
        tifioaa or the MItrfot Judge1 prwfchd thd Ln
        cay fudlolrl biatriiataapaaed of tvo (2) or more
        oountln said 801s~~ shell be paid br rush aotaa-
        tlos of the Mstriot in propmtloc~ to ths number
.   .
    flmoxubls N. F. Foster, pege 3


              "Vhe pmviaioma of thla Act ahell not apply to
         counties hatirylapapdlstlom of not 168s than two
         hlRnured   sti   twerkf   lihfauoalrd   (220,300)   nw   mope than
         three hundred lad alasty thouasd (390,000) lnhabit-
         llta .’

               “5a c .
                     2. T h a p r o vf.k lo M o r th l8Ac teF a ea d
         Obll bo hold and 0orutru.d ta be oumtalatlre
                                                    of nll
         Qemenlaod spec1a1loua OiwlIa statoCnltbaubjeat
         tmetd of em3 embmuafl In thla &at when not in aon-
         flict tbomlth. but in coae of aonfllot, In whole
         m in prt, th%m Aat 8hall oontrol In wo Par a8 any
         oonfllat sxI8ta. h ii m8 lB~ irk    0r w8  1~ CO*-
         Rl.atw1tb8.14 Aata~ tm~rap0al.a.



                It will be rmtad by the uaderlfnd portiaas of II.B.
    5% mt      ttm #Nmtb8ml mpcwten oi the Matrlat Cart8 0werc.d
    byArt&lle 2327em~axpsaaal~ u4l~rzoll#w~tionor
    Ii.,B. SM. sl8luamhorthoud        lwpcQ4mrolnmspea~l      DL8-
    blat Qr Smith and wood cQumtle8 wi4 tha 7th JuulOLal M8triCt
    CauPt                   lmlar ArMelm 23278, it f.et&aQplwxJ
           eIp8 c ompeamatat¶
    af tbla 43wpartmmztthet H. B..555 Ir mt sppllaabla to 8rld
    8hOrtbnd raportala.




i